OPINION of the Court, by
Ch. .1. Boyle.
’This was an action of ejectment, On the trial of which the defendant, for the purpose of showing that the lessor of the plaintiff had parted with bis title, offered in evidence a copy of a power of attorney purporting to have been executed by the lessor of the plaintiff, a resident of Buckingham county, and state of Virginia, to Thomas Mosby; and also a copy of a deed from Mosbv to Green Clay, purporting to have been executed in virtue of the power of attorney. To the reading of the copy ofthe power of attorney, the counsel for the plaintiff object* ed, because it was but a copy, and because the original did not appear to have been admitted to record upon the requsite evidence of its execution. But the court below overruled the objection, and permitted the copy to be used ⅛ evidence $ to which the plaintiff excepted.
*527If it liad appeared that the original had been admitted to record upon the evidence which the Jaw requires in such a case, we should have had no doubt that the copy mig!it, with propriety have been read in evidence; but this does not appear to be the case in this instance. Upon the copy admitted in evidence by the court below, the clerk of the county court of Madison certifies that the original was admitted to record in his office, upon the certificate of the clerk of the county court of Buckingham county, and state of Virginia, that the lessor of the plaintiff had acknowledged the same in that court. But in order to have justified its admission to record in a court of this country, there should have been affixed thereto the seal of the, state or comity where the acknowledgment was made. — 1 Litt. 570.
The court below, therefore, erred in admitting the copy so certified to be used as evidence.
Judgment reversed with costs, and the cause remanded for new proceedings, &c.